United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Powder Springs, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kelly Craig, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0561
Issued: November 24, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 14, 2020 appellant, through counsel, filed a timely appeal from an August 1,
2019 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from OWCP’s last merit decision, dated May 24, 2018, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.
FACTUAL HISTORY
On December 1, 2017 appellant, then a 48-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 9, 2017 she injured her lower back and sustained
an emotional condition when she was attacked by a coworker who violently pushed her in the back
while in the performance of duty. She stopped work the same day. On the reverse side of the
claim form, R.P., appellant’s postmaster, contended that appellant was not in the performance of
duty when injured. Rather, the injury was caused by a third party as a result of appellant’s willful
misconduct. R.P. noted that he witnessed a portion of the events.
In a November 29, 2017 medical note, Mia Wolfrey, a licensed clinical social worker,
indicated that appellant was seen in her office and requested that appellant be excused from work
that day.
Rebekah Woolery, a licensed clinical social worker, indicated in a December 1, 2017 note
that appellant was seen in her office that day and recommended that appellant remain off work
until December 9, 2017.
In a December 12, 2017 letter, the employing establishment controverted appellant’s claim
contending that she had not established fact of injury.
Appellant also submitted a position description detailing her duties as a rural carrier.
In a development letter dated December 21, 2017, OWCP advised appellant that it required
additional factual and medical evidence to establish her claim. It attached a questionnaire,
requesting that she provide a detailed description of the employment incident that she believed to
have contributed to her alleged conditions. OWCP also requested that appellant submit a narrative
medical report from her physician, which contained a detailed description of findings and
diagnoses, explaining how the reported incident caused or aggravated her medical conditions. In
a separate development letter of even date, it requested that the employing establishment provide
additional information, including comments from a knowledgeable supervisor, regarding
appellant’s traumatic injury claim. OWCP afforded both parties 30 days to respond.
In a November 9, 2017statement, R.P., explained that at approximately 9:15 a.m. a meeting
was called for all rural carriers and rural carrier associates to be held in the breakroom. He noted
that, as appellant walked to the breakroom and stopped in the doorway, L.S., appellant’s coworker,
pushed appellant with either her hand or her shoulder.
Dr. Jeffrey Klopper, a Board-certified psychiatrist, reported on December 29, 2017 that he
evaluated appellant for psychiatric management and noted that she was admitted with posttraumatic stress disorder (PTSD). Appellant related that she had been bullied at work since
November 9, 2017 and that she was hit in the back by a coworker. Dr. Klopper recorded her
2

history of chronic back pain and a herniated disc at L4-5. He diagnosed chronic back pain due to
L4-5 herniated disc and PTSD. In a treatment plan of even date, appellant indicated that she had
experienced anxiety, panic, rumination and obsessive thoughts, paranoia, compulsive checking of
locks, rage episodes, mood swings, and nightmares as a result of emotional and physical abuse she
received from two coworkers.
In a December 31, 2017 response to OWCP’s development questionnaire, appellant
asserted that she had no sources of stress outside of her federal employment. She explained that,
since the incident, she had replayed the event and experienced bouts of anger, depression,
sleeplessness, and anxiety. Appellant indicated that she had no prior emotional conditions, had
never been under the care of a psychiatrist or psychologist, had never been hospitalized for an
emotional condition, and did not take any medication for an emotional condition. When asked
about her confrontation with her coworker, she stated that there was no personal animosity between
herself and her coworker by way of personal association away from work. Appellant asserted that
she was verbally and physically assaulted by two employees and that she would have witnesses
prepare statements in support of her allegation.
In an undated grievance form, appellant explained that on January 5, 2018 the postmaster
informed her that a statement would be prepared and placed in a mailbox, but this never occurred.
She also alleged that management refused to complete her workers’ compensation paperwork.
Appellant also submitted multiple illegible medical notes dated December 29, 2017.
In an undated statement, R.P. explained that he called a meeting for rural carriers and was
unaware that appellant and L.S. were “in the middle of an argument.” He reported that witnesses
informed him that appellant stopped in the doorway and blocked the doorway when L.S.
approached. R.P. noted that he saw L.S.’s hand impact appellant’s mid-to-lower back as she
pushed past appellant to enter the room. Appellant and L.S. exchanged additional words until they
were instructed to stop arguing. R.P. claimed that the argument was re garding an “off the job”
disagreement.
By decision dated January 31, 2018, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish that the injury or medical condition
arose during the course of employment and within the scope of compensable work factors as
defined by FECA.
On February 27, 2018 appellant requested reconsideration of OWCP’s January 31, 2018
decision. In an attached statement, she argued that on November 9, 2017 she was in the
performance of duty when she was harassed, teased, and called derogatory names by two
coworkers. Appellant asserted that the employment incident was not precipitated by a personal
incident outside of the work environment, but was related to verbal comments related to her
clothing, hygiene, and job performance. She indicated that she was not the initiator of the verbal
comments or the physical incident where she was impacted in the lower back area by her coworker.
OWCP received a statement from J.F., a coworker, recounting instances in which one of
her fellow employees also made uncomfortable comments about her clothing and hygiene.

3

In a February 12, 2018 statement, R.P. asserted that appellant was confronted on
November 9, 2017 by another employee while she was in the performance of duty. He noted that
appellant and L.S. were involved in a verbal argument before they were called into the breakroom
for a meeting. R.P. reported that, as they were walking to the breakroom, appellant stopped in
front of the door and the contact occurred as L.S. attempted to move past her to enter the room.
By decision dated May 24, 2018, OWCP denied modification of its January 31, 2018
decision. It found that the “incident did not arise out of employment” as appellant did not establish
that the incident was not due to personal matters. OWCP noted that she had not submitted any
comments regarding what was stated during the incident as it pertained to her work, nor had she
submitted any witness statements about her work.
On May 29, 2019 appellant, through counsel, requested reconsideration and submitted
additional evidence.
In a May 23, 2019 statement, counsel asserted that appellant’s attached statement of even
date, as well as new medical evidence, was sufficient to establish her claim. She also cited Board
case law to support appellant’s position that the employment incident was compensable because
the quarrel would not have taken place in the absence of the parties’ employment at the employing
establishment. Counsel argued that because appellant’s federal employment created the conditions
between her and her coworker, and there is no other connection betwee n them outside of their
federal employment, appellant’s injury occurred while in the performance of duty.
In an attached May 23, 2019 statement, appellant explained that before the claimed
employment incident she had no issues with emotional or psychological conditions and that her
PTSD and depression were a direct result of the claimed November 9, 2017 incident. Although
she previously had issues with a herniated disc, she asserted that the push from her coworker
resulted in an aggravation to that area. Appellant detailed her history of employment beginning in
1996, including two previous back injuries that she claimed were under control prior to the claimed
November 9, 2017 employment incident. She described her relationship with her coworkers
involved in the incident as of a professional nature and limited to the workplace. Appellant then
detailed the events of the November 9, 2017 incident in which she claimed she was verbally
harassed when she refused to give the telephone number of a mutual acquaintance to L.S. and
another coworker. She noted that she was subsequently struck in the lower back by L.S. after she
stopped and stood in the doorway to the breakroom deciding which direction to walk.
OWCP also received an October 23, 2018 medical report, wherein Dr. Dayna London,
Board-certified in physical medicine, evaluated appellant’s complaints of lower back pain and
muscle spasms following a November 9, 2017 workplace altercation. Appellant related that as she
entered the breakroom she felt a sharp object like an elbow jab into her lower back. She reported
daily pain of the left side of her lumbar area with posterior radiation into her lower left extremity.
Dr. London diagnosed low back pain and spondylosis without myelopathy or radiculopathy,
lumbar region.
In a May 30, 2019 medical report, Dr. London amended her October 23, 2018 medical
report and explained that, in her medical opinion, the November 9, 2017 employment incident
aggravated appellant’s preexisting lumbar spondylosis. She described the causes and effects of

4

spondylosis and asserted that a traumatic injury, such as a forceful impact, can accelerate the
progression of changes to the spine by causing additional damage to the degenerating hard and
soft tissues. Dr. London opined that when appellant was struck in the back at work the force of
the impact put pressure on appellant’s spine and caused the additional damage.
Appellant also submitted copies of Dr. Klopper’s December 29, 2017 medical evidence, as
well as December 29 and 30, 2017 medical notes with illegible signatures.
By decision dated August 1, 2019, OWCP denied appellant’s request for reconsideration
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.3 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought. 4 The one-year period for requesting reconsideration begins
on the date of the original OWCP decision, but the right to reconsideration within one year also
accompanies any subsequent merit decision on the issues, including any merit decision by the
Board.5 Timeliness is determined by the document receipt date of the request for reconsideration
as indicated by the received date in the Integrated Federal Employees’ Compensation System
(iFECS).6 The Board has found that the imposition of the one-year limitation does not constitute
an abuse of the discretionary authority granted OWCP under section 8128(a) of FECA. 7
OWCP may not deny a request for reconsideration solely because the request was not
timely filed. When a request for reconsideration is untimely filed, it must nevertheless undertake
a limited review to determine whether the request demonstrates clear evidence of error. 8 OWCP’s
regulations and procedures provide that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s
request for reconsideration demonstrates clear evidence of error on the part of OWCP. 9
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. 10 The evidence must be positive, precise, and explicit and
3

5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
4

20 C.F.R. § 10.607(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(a) (February 2016).

6

Id. at Chapter 2.1602.4(b) (February 2016).

7

See R.L., Docket No. 18-0496 (issued January 9, 2019).

8

See 20 C.F.R. § 10.607(b); G.G., Docket No. 18-1074 (issued January 7, 2019).

9

Id. at § 10.607(b); supra note 5 at Chapter 2.1602.5(a) (February 2016).

10

J.D., Docket No. 16-1767 (issued January 12, 2017); see Dean D. Beets, 43 ECAB 1153 (1992).

5

must manifest on its face that OWCP committed an error. 11 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error. 12 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.13 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. 14 To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.15
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. 16 The claimant must present evidence which on its face shows that OWCP made
an error. Evidence such as a detailed, well-rationalized medical report which, if submitted before
the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error. 17 The Board makes an independent determination of
whether a claimant has demonstrated clear evidence of error on the part of OWCP. 18
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed.
A request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought. 19 The last merit decision was dated May 24, 2018. Appellant
had one year from the date of that decision, i.e., Friday, May 24, 2019, to request reconsideration.
As her request for reconsideration was received by OWCP on May 29, 2019 more than one year

11

Id.; see also Leona N. Travis, 43 ECAB 227 (1999).

12

J.D., supra note 10; Jimmy L. Day, 48 ECAB 652 (1997).

13

Id.

14

Id.

15

L.W., supra note 3; Robert G. Burns, 57 ECAB 657 (2006).

16

G.G., supra note 8; see also 20 C.F.R. § 10.607(b); supra note 5 at Chapter 2.1602.5 (February 2016).

17

J.S., Docket No. 16-1240 (issued December 1, 2016); supra note 5 at Chapter 2.1602.5(a) (February 2016).

18

D.S., Docket No. 17-0407 (issued May 24, 2017).

19

Supra note 4.

6

after the issuance of its May 24, 2018 merit decision, it was untimely filed. 20 Consequently,
appellant must demonstrate clear evidence of error by OWCP in denying her claim.21
The Board further finds that appellant has not demonstrated clear evidence of error on the
part of OWCP in its May 24, 2018 decision. The underlying issue is whether appellant met her
burden of proof to establish a traumatic injury in the performance of duty, as alleged . The Board
finds that the argument and evidence submitted by her in support of her request for reconsideration
did not raise a substantial question as to the correctness of the denial of her claim. 22
In support of her request for reconsideration, appellant submitted a May 23, 2019
statement, wherein she described her relationship with her coworkers inv olved in the incident as
of a professional nature and limited to the workplace. She then detailed the events of the
November 9, 2017 incident in which she claimed she was verbally harassed when she refused to
give the telephone number of a mutual acquaintance to L.S. and another coworker. Appellant
noted that she was subsequently struck in the lower back by L.S. after she stopped and stood in the
doorway to the breakroom deciding which direction to walk. As previously noted, clear evidence
of error is intended to represent a difficult standard. 23 The evidence must shift the weight in
appellant’s favor.24 Appellant’s May 23, 2019 statement is largely repetitive of her December 31,
2017 and February 27, 2018 statements previously of record. While she added some additional
detail regarding the subject of the verbal altercation with her coworkers in that she had refused to
provide the telephone number of a mutual acquaintance, she did not indicate whether this
discussion was job related. OWCP also received medical evidence in support of her untimely
request for reconsideration. However, that evidence is irrelevant as the underlying issue in this
case is factual in nature. 25 Therefore, the argument and evidence submitted on reconsideration are
insufficient to shift the weight of the evidence in favor of appellant’s claim or to raise a substantial
question that OWCP erred in the issuance of its May 24, 2018 decision. 26 Accordingly, OWCP
properly denied her reconsideration request, finding that it was untimely filed and failed to
demonstrate clear evidence of error.
On appeal, counsel argues that OWCP erred, reasoning that her May 29, 2019 request for
reconsideration was submitted on May 23, 2019. However, as noted above, timeliness is
determined by the document receipt date of the request for reconsideration as indicated by the
received date in iFECS. 27 As explained above, appellant’s request for reconsideration was not
20

Supra note 5 at Chapter 2.1602.4(b) (February 2016). See also 20 C.F.R. § 10.607 (2011); see also C.B., Docket
No. 13-1732 (issued January 28, 2014).
21

Supra note 8 at § 10.607(b); S.M., Docket No. 16-0270 (issued April 26, 2016).

22

See P.T., Docket No. 18-0494 (issued July 9, 2018).

23

Supra note 16.

24

Supra note 15; see also R.S., Docket No. 18-0505 (issued July 24, 2018).

25

N.V., Docket No., 20-0781 (issued November 18, 2020).

26

Supra note 15.

27

Supra note 20.

7

received into iFECS until May 29, 2019, more than one year after OWCP’s May 24, 2019 decision.
Therefore, OWCP properly determined that her reconsideration request was untimely filed.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.
ORDER
IT IS HEREBY ORDERED THAT the August 1, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 24, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

